Citation Nr: 0610624	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for carcinoma in situ of 
the exocervix.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The appellant had multiple periods of inactive duty for 
training from June 1990, to March 1995; multiple periods of 
active duty for training from February 1991 to March 1995; 
and specifically, active duty from January 1992 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran service 
connection for carcinoma in situ of the exocervix.

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in July 2004.  A 
transcript of the hearing is of record.  In December 2004, 
the Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in August 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

In August 2005, prior to certification of the veteran's 
appeal to the Board, the RO received a letter from a private 
physician, C.B., M.D., that pertains to the veteran's appeal.  
It does not appear that this document was considered by the 
RO and, moreover, a supplemental statement of the case (SSOC) 
was not promulgated.  Therefore, the RO should review the 
statement and issue an SSOC that includes the newly submitted 
evidence.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  The RO should review the veteran's 
claim, taking into consideration any newly 
submitted evidence since July 2005, the 
date of the most recent Supplemental 
Statement of the Case.  The RO should 
adjudicate the merits of the claim based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing regulations, 
and any additional information obtained as 
a result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of their 
decision, to include any further changes in 
the VCAA or other legal precedent.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

